     Case 18-17801-ref      Doc 38     Filed 04/10/19 Entered 04/10/19 11:12:57            Desc Main
                                       Document      Page 1 of 2

                                UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF PENNSYLVANIA
       In re:                                  :

       BRIAN EDWARD BUECKER

                                                     : Bankruptcy No. 18-17801REF
                    Debtor(s)                        : Chapter 13

                                                 *******

                                                         HEARING TO BE HELD:
                                                         Date: May 16, 2019
                                                         Time: 9:00 a.m.
                                                         Place: United States Bankruptcy Court
                                                                Courtroom #1, 3rd Floor
                                                                400 Washington Street
                                                                Reading, PA 19601

                                                 *******

               TRUSTEE’S MOTION TO DISMISS PURSUANT TO 11 U.S.C. SECTION 1307

To the Honorable Judges of the United States Bankruptcy Court for the Eastern District of Pennsylvania:

1.      Your Movant is Scott F. Waterman, Esq. the duly qualified and acting Chapter 13 Trustee in the
above-captioned case.

2.      The within case was commenced by the filing of a Chapter 13 petition on 11/28/18.

3.     This Motion to Dismiss has been filed for the following reason(s):

                     The Debtor(s) has/have failed to commence or continue making timely payments to the
                Trustee as required by 11 U.S.C. Section 1326.
                     The plan does not appear to be feasible.
                     The Debtor(s) has/have failed to file Monthly Operating Reports as required by N.B.R.
                2015 and L.B.R 2015.1.
                     The Certification of Business Debtor(s) has not been filed
4.      For the reasons set forth herein, the Trustee believes, and therefore avers, that the within case
should be dismissed.
   Case 18-17801-ref      Doc 38    Filed 04/10/19 Entered 04/10/19 11:12:57           Desc Main
                                    Document      Page 2 of 2



WHEREFORE, the Movant requests that the Court, after a hearing, enter an Order dismissing this case.


                                                             Respectfully submitted,

Date: April 10, 2019                                                 /s/ Rolando Ramos-Cardona

                                                              Rolando Ramos-Cardona, Esq.
                                                             for
                                                             Scott F. Waterman, Esq.
                                                             Standing Chapter 13 Trustee
                                                             2901 St. Lawrence Avenue
                                                             Suite 100
                                                             Reading, Pennsylvania 19606
                                                             Telephone: (610) 779-1313
